Filed 11/16/22 Singh v. Riverlakes Brokers CA2/4
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has not
been certified for publication or ordered published for purposes of rule 8.1115(a).

 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
            SECOND APPELLATE DISTRICT
                   DIVISION FOUR


   GURPREET SINGH,                                                B322624

          Plaintiff and Appellant,                                Kern County
                                                                  Super. Ct. No.
          v.                                                      BCV-17-101599
   RIVERLAKES BROKERS, INC.,
   et. al.

       Defendants and
   Respondents.



       APPEAL from the judgments of the Superior Court of Kern
 County, Thomas S. Clark, Judge. Affirmed.
       Law Offices of Forrest R. Miller and Forrest R. Miller for
 Plaintiff and Appellant Gurpreet Singh.
       Kaufman Dolowich Voluck, Barry Z. Brodsky and Jennifer
 E. Newcomb for Defendants and Respondents Riverlakes
 Brokers, Inc., and Sandy Garone.
       Chuck & Tsoong, Stephen C. Chuck and Victoria J. Tsoong
 for Defendants and Respondents Jack Wright and Andrea
 Wright.
                       INTRODUCTION

      Gurpreet Singh sued Riverlakes Brokers, Inc., Sandy
Garone, Jack Wright, Andrea Wright, Ramiro Minero, and
Emerita Minero,1 seeking relief for injuries allegedly stemming
from his unsuccessful effort to purchase an almond orchard from
the Mineros.2 Respondents successfully moved for summary
judgment on all of his claims. Separate judgments were entered
for the Riverlakes Defendants, the Wrights, and the Mineros.
      On appeal, Singh contends the judgments must be reversed
because the trial court: (1) was personally biased against him;
and (2) abused its discretion by refusing to continue the hearing
on respondents’ motions for summary judgment after he
belatedly obtained new counsel. As discussed below, we conclude
both arguments are meritless. Accordingly, we affirm.

                        BACKGROUND3

      Singh filed his operative complaint in May 2018. In July
2019, the Riverlakes Defendants, the Mineros, and the Wrights
each filed a motion for summary judgment of the respective
claims asserted against them. All three motions were to be heard


1      Throughout this opinion, we refer collectively to Riverlakes
Brokers, Inc., and Sandy Garone as “the Riverlakes Defendants.”
Further, we refer collectively to Ramiro Minero and Emerita
Minero as “the Mineros,” and refer collectively to Jack Wright
and Andrea Wright as “the Wrights.” Lastly, we refer collectively
to all these defendants as “respondents.”
2    The lawsuit was also brought on behalf of J.P. World, Inc.,
and against Carl Kanowsky. Neither is a party to this appeal.
3     We limit our discussion of the background to the facts
relevant to the issues presented on appeal.




                                 2
in early October 2019. At the time, Singh was represented by
Michael D. Peterson, who was served with copies of the motions.
      On September 3, 2019, Peterson filed a motion to be
relieved as Singh’s counsel under California Rules of Professional
Conduct rule 1.16(a)(3).4 The motion was set for hearing on
September 27, 2019.
      In his declaration in support of the motion, Peterson stated:
“Despite my desire to zealously represent my client’s interests, he
has consistently insisted upon presenting this prosecution
according to his own understanding of the law and its timing. I
have provided legal advice that I believe would be beneficial to
my client, but he prefers not to follow that advice making this
case extremely difficult for me. This, in conjunction with a family
health crisis related to my mother’s severe health decline[,] is
contributing to my worsening health condition, and I must put
my health and wellbeing before my job.” Peterson also stated:
“My client has secured an attorney, Murray Travish, Esq., to
substitute into this [matter] . . . . This attorney will substitute
into this case once an extension is ordered by this court, so that
he may have time to come up to speed on the case details. [¶] MY
CLIENT HAS A[L]READY PICKED UP HIS FILES FROM MY
OFFICE.” Further, Peterson stated he provided Singh with a
copy of the motion by mail, and that Singh “has consented to [his]
withdrawal in order to bring in a new attorney.”

4     Peterson’s motion references “Rule 1.16(c)(3)” but
subsequently quotes from California Rules of Professional
Conduct rule 1.16(a)(3). Rule 1.16(a)(3) requires a lawyer to
withdraw from the representation of a client if “the lawyer’s
mental or physical condition renders it unreasonably difficult to
carry out the representation effectively[.]” (Rules of Prof.
Conduct, rule 1.16(a)(3).)




                                3
       On September 16, 2019, Peterson filed an ex parte
application for an order shortening the time to hear his motion to
be relieved as counsel. In his supporting declaration, Peterson
stated, in relevant part: (1) his health was declining due to
extreme stress and anxiety relating to the underlying lawsuit; (2)
Singh has procured an attorney who advised Peterson he would
substitute into the action once a continuance or stay has been
granted; (3) Singh has refused to follow Peterson’s advice or
recommendations; (4) Singh demanded all of his files—both in
electronic and hard copy formats—be transferred to him; (5)
Peterson complied with Singh’s request on September 3, 2019;
and (6) Peterson has been informed by Singh’s prospective
counsel that he is now in possession of Singh’s files.
       The trial court held a hearing on the ex parte application
the next day. There, Peterson informed the court that he verbally
notified Singh of his intention to withdraw in July 2019, and that
he notified Singh of his ex parte application by leaving him a
voicemail and sending an e-mail the day before. He then stated
he had not spoken to Singh since July, when Singh had stopped
paying him, other than to discuss Singh’s desire to have his files
returned to him. Concerned that Singh had not been afforded an
adequate opportunity to oppose Peterson’s motion, the trial court
denied Peterson’s ex parte application to shorten time and kept
his motion to be relieved as counsel on calendar for September
27, 2019. It then vacated the hearings on respondents’ motions
for summary judgment with the intention of resetting them on
new dates at the September 27 hearing.
       At the September 27 hearing, Peterson reiterated he had
not had any meaningful communication with Singh since July,
which is when Singh had stopped paying him. He also stated he




                                4
notified Singh of his intention to withdraw and of the September
27 hearing, but received no response.
       The trial court granted Peterson’s motion to be relieved as
counsel, effective upon service of its signed order on Singh. It set
respondents’ motions for summary judgment for hearing on
March 27, 2020, and ordered that the deadlines for filing
opposition and replies would run from that date. Further, the
trial court, “in an excess of caution[,]” directed respondents to
send Singh notice of the new hearing date at the address
provided in Peterson’s notice of his motion to be relieved as
counsel.
       That same day, the Riverlakes Defendants served Singh by
mail with written notice of the new hearing date on their motion
for summary judgment. Three days later, the Wrights also served
Singh by mail with written notice of the new hearing date for
their motion for summary judgment. Both notices stated the
deadlines to file opposition and reply were based on the new date.
The record does not indicate whether the Mineros complied with
the court’s directive regarding their motion for summary
judgment.
       On October 2, 2019, the trial court filed a written order
granting Peterson’s motion to be relieved as Singh’s counsel. In so
doing, it found Peterson personally served Singh with the papers
in support of the motion, and noted respondents’ motions for
summary judgment were set for hearing on March 27, 2020.
Although the record reflects Singh was served on September 28,
2019 with a copy of the proposed order granting Peterson’s
motion to be relieved as counsel, it does not indicate whether he
was served with the signed order granting the motion, which was
filed on October 2, 2019.




                                 5
        On March 18, 2020, the trial court continued the hearings
on respondents’ motions for summary judgment from March 27 to
April 28, 2020. The Certificate of Mailing attached to the court’s
order does not indicate that a copy of the order was sent to Singh.
Nor does the record reflect respondents served Singh with
written notice of this order.
        On March 20, 2020, the Riverlakes Defendants filed a
notice of non-opposition to their motion for summary judgment.
The notice’s title page points out the hearing on their motion had
been continued from March 27 to April 28, 2020. In the notice
itself, the Riverlakes Defendants stated the deadline for Singh to
oppose their motion was March 13, 2020, but no opposition had
been filed or served upon counsel for the Riverlakes Defendants.
They served Singh with a copy of their notice by overnight
delivery.
        On April 7, 2020, the trial court continued the hearings on
respondents’ motions for summary judgment from April 28 to
July 6, 2020. Two days later, the Riverlakes Defendants filed a
notice of the court’s continuance of the hearing. They served
Singh with copies of the notice and the trial court’s order by mail.
        On June 26, 2020, the trial court continued the hearings on
respondents’ motions for summary judgment from July 6 to July
7, 2020. Three days later, the Riverlakes Defendants filed a
notice of the court’s continuance and served Singh with a copy the
notice by overnight delivery.
        Travish never substituted in as counsel for Singh while the
underlying case was pending. However, on July 6, 2020, William
Edwards substituted in as Singh’s counsel.
        At the hearing held the next day, Edwards appeared on
Singh’s behalf and informed the court that he had been retained




                                 6
the day before. The trial court stated it was inclined to grant the
three unopposed motions for summary judgment and asked
Edwards to address its tentative ruling. In response, Edwards
argued Singh himself was never served with copies of
respondents’ motions, and therefore did not have a fair
opportunity to respond to them. The court disagreed, finding the
case file reflected that in July 2019, the motions were served on
Singh’s counsel of record at the time.
       Edwards also attempted to challenge respondents’ motions
on the merits. The trial court declined to entertain his
contentions, stating: “Mr. Edwards, I’m going to cut you off.
Once notice has been received for [a] motion for summary
judgment, there’s a form and procedure, a timeline that is
required to oppose the motion. None of that has been complied
with. And . . . the moving parties are required to be given an
adequate notice of the response evidentiary form [sic] as well as
adequate notice of the legal arguments, none of which has been
complied with here.” Subsequently, it granted all three motions
for summary judgment and entered separate judgments for the
Wrights, the Riverlakes Defendants, and the Mineros.

                          DISCUSSION

      Singh’s sole argument on appeal is the judgments must be
reversed because the trial court: (1) was biased against him; and
(2) abused its discretion by failing to continue the hearing on the
summary judgment motions. We address each contention in turn.

I.    Judicial Bias

      Singh contends the trial court’s comments at the hearing on
Peterson’s ex parte application to shorten time and respondents’
motions for summary judgment reflect it was personally biased




                                 7
against him. He therefore argues the judgments must be reversed
because the trial court’s decision to grant respondents’ unopposed
motions for summary judgment was “not steeped in
jurisprudence, but rather expediency fueled by [its] loss of
impartiality and loss of patience.”
       As an initial matter, we note Singh forfeited his judicial
bias claim because he did not file a motion for disqualification in
the trial court. (See Code Civ. Proc., § 170.3, subd. (c)(1) [a party
who believes a judge is required to disqualify himself or herself
must file a disqualification motion in the trial court “at the
earliest practicable opportunity after discovery of the facts
constituting the ground for disqualification”]; see also People v.
Farley (2009) 46 Cal.4th 1053, 1110 [defendant forfeited judicial
bias claim by failing to assert it below]; Moulton Niguel Water
Dist. v. Colombo (2003) 111 Cal.App.4th 1210, 1218 [appellants
“did not preserve their claim of judicial bias for review because
they did not object to the alleged improprieties and never asked
the judge to correct remarks made or recuse himself”].) In any
event, even if Singh’s contention had been properly preserved and
presented, it fails on the merits. As discussed below, the record
does not reflect the trial court was biased, or that it otherwise
engaged in any misconduct warranting reversal.
       Arguments for reversal based on judicial bias generally are
grounded in the due process clause,5 “which sets an exceptionally

5      In support of his judicial bias argument, Singh cites
California Rules of Court, Standards of Judicial Administration,
rule 10.20(b). Under that rule, judicial officers “should refrain
from engaging in conduct . . . that exhibits bias[ ]” (Cal. Rules of
Court, rule 10.20(b)(1)), “should ensure that courtroom
interactions are conducted in a manner that is fair and impartial
to all persons[ ]” (id., rule 10.20(b)(2)), and “should ensure that




                                 8
stringent standard.” (Schmidt. v Superior Court (2020) 44
Cal.App.5th 570, 589.) “It is ‘extraordinary’ for an appellate court
to find judicial bias amounting to a due process violation.
[Citation.] The appellate court’s role is not to examine whether
the trial judge’s behavior left something to be desired, or whether
some comments would have been better left unsaid, but to
determine whether the judge’s behavior was so prejudicial it
denied the party a fair, as opposed to a perfect, trial. [Citation.]
Mere expressions of opinion, based on observation of the
witnesses and evidence, do not demonstrate judicial bias.
[Citation.] Numerous and continuous rulings against a party are
not grounds for a finding of bias. [Citation.]” (Ibid.)
       Singh asserts two remarks by the trial court at the hearing
on Peterson’s ex parte application to shorten time demonstrate it
was biased against him. The first remark was in response to an
argument by the Riverlakes Defendants’ counsel in opposition to
the application. Counsel stated: “I understand the position
[Peterson] is in. This counsel has been of record through all
discovery, all documentation. He’s up to speed. He knows what
the arguments are. The issue here is we have [p]laintiffs who are
very unscrupulous and who are taking advantage of the system.



all orders, rulings, and decisions are based on the sound exercise
of judicial discretion and the balancing of competing rights and
interests are not influenced by stereotypes or biases[ ]” (id., rule
10.20(b)(3)). Violation of this rule is grounds for filing a complaint
with the court or the Commission on Judicial Performance. (See
id., rule 10.20(d).) However, Singh does not cite—and we could
not locate—any authority for the proposition a judgment may be
reversed based on a violation of this rule. In any event, as
discussed below, we conclude no violation occurred in this case.




                                  9
We’ve been here on many discovery motions . . . .” At that point,
the trial court interjected, stating, “I’m painfully aware of this.”
       The second comment occurred moments later, and again
was in response to an argument by the Riverlakes Defendants’
counsel. Counsel expressed concern that, if Peterson was
permitted to withdraw, Singh could needlessly prolong the case
further, which had already been pending for two years. The trial
court responded: “I’m as familiar, I think, as you guys are with
this case. I mean, I recognized the name of the case out of 700
cases [and] that’s not a good sign.”
       Neither of those comments demonstrate or even suggest the
court harbored personal bias against Singh. Indeed, the trial
court ultimately ruled in Singh’s favor at the hearing by denying
Peterson’s application, as it wanted to give Singh an adequate
opportunity to oppose Peterson’s motion to be relieved as counsel.
       Similarly, the record does not—as Singh contends—show
the trial court’s decision to grant respondents’ motions for
summary judgment was based on bias and/or mere impatience.
As discussed above, at the hearing on the motions, the trial court
asked Singh’s newly-substituted counsel to address the court’s
tentative ruling. It then rejected counsel’s contention that Singh
lacked sufficient notice of the motions, finding the case file
demonstrated the motions were served on Singh’s counsel of
record at the time in July 2019. Then, the court declined to
entertain counsel’s oral arguments opposing the motions on their
merits, given his and Singh’s non-compliance with the procedural
requirements governing the summary judgment process.
Therefore, the record demonstrates that rather than being based
on bias or impatience, the trial court’s rulings were predicated on
the case file, and on Singh’s failure to comply with the stringent




                                10
requirements of Code of Civil Procedure, section 437c, subdivision
(b)(2) and (3), which govern the process for opposing a motion for
summary judgment.
       In sum, for the reasons discussed above, we conclude Singh
has not shown the trial court exhibited bias. Consequently, Singh
has not come close to satisfying the “exceptionally stringent
standard[ ]” governing reversal based on judicial bias. (Schmidt
v. Superior Court, supra, 44 Cal.App.5th at p. 589; see also People
v. Freeman (2010) 47 Cal.4th 993, 996 [“[O]nly the most ‘extreme
facts’ . . . justify disqualification based on the due process
clause.”].)

II.   Declining to Grant Continuance

       Generally, there is no right to a continuance as a matter of
law, and the power to determine whether a continuance should
be granted is within the discretion of the trial court. (Lerma v.
County of Orange (2004) 120 Cal.App.4th 709, 714.) “[I]n the
absence of an affidavit that requires a continuance under [Code of
Civil Procedure] section 437c, subdivision (h), we review the trial
court’s denial of [a] request for a continuance for abuse of
discretion.” (Cooksey v. Alexakis (2004) 123 Cal.App.4th 246,
254.)
       Although not entirely clear, Singh appears to contend the
trial court abused its discretion by declining to continue the
hearing on respondents’ motions for summary judgment because:
(1) he was not timely or appropriately notified of Peterson’s
motion to be relieved as his counsel; (2) due to the COVID-19
pandemic, he had difficulty retaining a new lawyer to represent
him following Peterson’s departure, and was unable to do so until
the day before the hearing; and (3) the record fails to
demonstrate he was timely notified that respondents’ motions for




                                11
summary judgment had been reset for hearing on March 27,
2020, and continued several times thereafter. As discussed below,
we conclude his contentions are meritless, as they are
unsupported by the record.
      On Singh’s first point, Peterson told the trial court that he
verbally informed Singh of his intention to withdraw in July
2019. Further, as discussed above, Peterson’s declarations in
support of his motion to be relieved as counsel and his ex parte
application to shorten time reflect Singh consented to Peterson’s
withdrawal, that Singh asked Peterson to return all of his files to
him, that Peterson complied with his request on September 3,
2019, and that Peterson served Singh with a copy of his motion
by mail. This uncontradicted evidence demonstrates Singh was
aware of Peterson’s intention to withdraw before Peterson filed
his motion to do so, and Singh was aware of the motion itself.
      With respect to his second point, Singh points to no
evidence in the record concerning his efforts to retain counsel
following Peterson’s departure. Nor does he identify any evidence
establishing he experienced difficulty in finding a lawyer to
represent him due to the COVID-19 pandemic. We were unable to
locate any such evidence in the record.
      Lastly, with respect to his third point, the record reflects
that in September 2019, the Riverlakes Defendants and the
Wrights notified Singh in writing that the hearings on their
motions for summary judgment had been continued from October
2019 to March 27, 2020, and that the deadlines for filing
oppositions and replies would trail from that date. We note that,
as Singh points out, the record does not show he was served a
copy of the trial court’s March 18, 2020 order continuing the
hearing from March 27 to April 28, 2020. It does show, however,




                                12
that on March 20, 2020, Singh was served with the notice of non-
opposition filed by the Riverlakes Defendants, which stated the
hearing originally set for March 27 had been continued to April
28, 2020. Subsequently, on April 9, 2020, Singh was notified in
writing that the hearing on all three motions for summary
judgment had been continued from April 28 to July 6, 2020.
Finally, on June 29, 2020, Singh was notified in writing that the
hearing on respondents’ motions had been continued from July 6
to July 7, 2020. This uncontradicted evidence establishes Singh
was timely notified of the initial continuance of the hearings on
respondents’ motions for summary judgment, as well as the
subsequent continuances.
       In sum, for the reasons discussed above, we conclude
Singh’s contentions underlying his assertion of reversible error
are not supported by the record. Accordingly, he has not shown
the trial court abused its discretion by declining to continue the
hearing on respondents’ motions for summary judgment.




                                13
                        DISPOSITION

       The judgments are affirmed. Respondents shall recover
their costs on appeal.

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORT




                                                    CURREY, J.

           We concur:




           MANELLA, P.J.




           STONE, J.




     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                               14